Exhibit 10.13

 

WARRANT

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED  IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF
COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED PURSUANT
TO AN AVAILABLE EXEMPTION UNDER THE 1933 ACT IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

STARVOX COMMUNICATIONS, INC.

 

WARRANT TO PURCHASE COMMON STOCK

 

Warrant No.:  A-5

Number of Shares of Common Stock: 1,000,000

Date of Issuance:  December 12, 2007 (“Issuance Date”)

 

StarVox Communications, Inc., a Delaware corporation formerly known as U.S.
Wireless data, Inc. (the “Company”), hereby certifies that, for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, DKR SoundShore Oasis Holding Fund Ltd. the registered holder
hereof or its permitted assigns (the “Holder”), is entitled, subject to the
terms set forth below, to purchase from the Company, at the Exercise Price (as
defined below) then in effect, upon surrender of this Warrant to Purchase Common
Stock (including any Warrants to Purchase Common Stock issued in exchange,
transfer or replacement hereof, the “Warrant”), at any time or times on or after
the date hereof but not after 11:59 p.m., New York time, on the Expiration Date
(as defined below), One Million (1,000,000) fully paid nonassessable shares of
Common Stock (as defined below) (the “Warrant Shares”).  Except as otherwise
defined herein, capitalized terms in this Warrant shall have the meanings set
forth in Section 16.  This Warrant is issued pursuant to that certain securities
purchase agreement, dated as of June 1, 2007 (the “Subscription Date”), between
the Company, its wholly owned subsidiary, StarVox Communications, Inc.
(“StarVox”), and the investors (the “Buyers”) referred to therein (the
“Securities Purchase Agreement”).

 

1.                                       EXERCISE OF WARRANT.

 

(a)                                  Mechanics of Exercise.  Subject to the
terms and conditions hereof (including, without limitation, the limitations set
forth in Section 1(f)), this Warrant may be exercised by the Holder on any day
on or after the date hereof, in whole or in part, by (i) delivery of a written
notice, in the form attached hereto as Exhibit A (the “Exercise Notice”), of the
Holder’s election to exercise this Warrant and (ii) (A) payment to the Company
of an amount

 

--------------------------------------------------------------------------------


 

equal to the applicable Exercise Price multiplied by the number of Warrant
Shares as to which this Warrant is being exercised (the “Aggregate Exercise
Price”) in cash or wire transfer of immediately available funds, or (B) by
notifying the Company that this Warrant is being exercised pursuant to a
Cashless Exercise (as defined in Section 1(d)).   This Warrant shall be
automatically exercised upon the repayment in full of the outstanding principal
and accrued but unpaid interest under the Debentures (as defined in the
Securities Purchase Agreement) and that Aggregate Exercise Price shall be
deducted from the repayment amount of the Debentures (a “Debenture Repayment
Withholding Exercise”).  The Holder shall not be required to deliver the
original Warrant in order to effect an exercise hereunder.  Execution and
delivery of the Exercise Notice with respect to fewer than all of the Warrant
Shares shall have the same effect as cancellation of the original Warrant and
issuance of a new Warrant evidencing the right to purchase the remaining number
of Warrant Shares.  On or before the second Business Day following the date on
which the Company has received each of the Exercise Notice and the Aggregate
Exercise Price (or notice of a Cashless Exercise or a Debenture Repayment
Withholding Exercise) (the “Exercise Delivery Documents”), the Company shall
transmit by facsimile an acknowledgment of confirmation of receipt of the
Exercise Delivery Documents to the Holder and the Company.  On or before the
third Business Day following the date on which the Company has received all of
the Exercise Delivery Documents (the “Share Delivery Date”), the Company shall
(X) provided that the Company’s transfer agent is participating in The
Depository Trust Company (“DTC”) Fast Automated Securities Transfer Program,
upon the request of the Holder, credit such aggregate number of shares of Common
Stock to which the Holder is entitled pursuant to such exercise to the Holder’s
or its designee’s balance account with DTC through its Deposit Withdrawal Agent
Commission system, or (Y) if the Company’s transfer agent is not participating
in the DTC Fast Automated Securities Transfer Program, transfer and dispatch by
overnight courier to the address as specified in the Exercise Notice,
certificates for the number of shares of Common Stock to which the Holder is
entitled pursuant to such exercise.  Upon proper and valid delivery of the
Exercise Notice and Aggregate Exercise Price by the record holder of this
Warrant as referred to in clause (ii)(A) above or notification to the Company of
a Cashless Exercise referred to in Section 1(d) or a Debenture Repayment
Withholding Exercise referred to in clause (ii)(C) above, the Holder shall be
deemed for all corporate purposes to have become the holder of record of the
Warrant Shares with respect to which this Warrant has been exercised,
irrespective of the date of delivery of the certificates evidencing such Warrant
Shares.  If this Warrant is submitted in connection with any exercise pursuant
to this Section 1(a) and the number of Warrant Shares represented by this
Warrant submitted for exercise is greater than the number of Warrant Shares
being acquired upon an exercise, then the Company shall as soon as practicable
and in no event later than five Business Days after any exercise and at its own
expense, issue a new Warrant (in accordance with Section 7(d)) representing the
right to purchase the number of Warrant Shares purchasable immediately prior to
such exercise under this Warrant, less the number of Warrant Shares with respect
to which this Warrant is exercised.  No fractional shares of Common Stock are to
be transferred upon the exercise of this Warrant, but rather the number of
shares of Common Stock to be transferred shall be rounded up to the nearest
whole number.  The Company shall pay any and all transfer taxes which may be
payable with respect to the issuance and delivery of Warrant Shares upon
exercise of this Warrant.

 

2

--------------------------------------------------------------------------------


 

(b)                                 Exercise Price.  For purposes of this
Warrant, “Exercise Price” means $0.01 subject to adjustment as provided herein.

 

(c)                                  Company’s Failure Timely to Deliver
Securities.  In addition to the foregoing, if within three (3) Trading Days
after the Company’s receipt of the facsimile copy of an exercise notice the
Company shall fail to transfer the Warrant Shares to the Holder, and if on or
after such third Trading Day the Holder is required to purchase (in an open
market transaction or otherwise on reasonable terms) shares of Common Stock in
order to deliver in satisfaction of a sale initiated by the Holder in
anticipation of receiving from the Company the shares of Common Stock issuable
upon such exercise (a “Buy-In”), then the Company shall upon receipt of
reasonably satisfactory documentation evidencing the Buy-In terms, within three
(3) Business Days after the Holder’s request and in the Holder’s discretion,
either (i) pay cash to the Holder in an amount equal to the Holder’s total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased (the “Buy-In Price”), at which point the Company’s
obligation to deliver such certificate (and to issue such shares of Common
Stock) resulting from such exercise shall terminate, or (ii) promptly honor its
obligation to deliver to the Holder a certificate or certificates representing
such shares of Common Stock and pay cash to the holder in an amount equal to the
excess (if any) of the Buy-In Price over the product of (A) such number of
shares of Common Stock, times (B) the Closing Sale Price on the date of
exercise.  Nothing herein shall limit the holder’s right to pursue actual
damages for the Company’s failure to maintain a sufficient number of authorized
shares of Common Stock or to otherwise issue shares of Common Stock upon
exercise of this Warrant in accordance with the terms hereof, and the holder
shall have the right to pursue all remedies available at law or in equity
(including a decree of specific performance and/or injunctive relief).

 

(d)                                 Cashless Exercise.  Notwithstanding anything
contained herein to the contrary, if a Registration Statement (as defined in the
Registration Rights Agreement) covering the Warrant Shares that are the subject
of the Exercise Notice (the “Unavailable Warrant Shares”) is not available for
the resale of such Unavailable Warrant Shares, the Holder may, in its sole
discretion, exercise this Warrant in whole or in part and, in lieu of making the
cash payment otherwise contemplated to be made to the Company upon such exercise
in payment of the Aggregate Exercise Price, elect instead to receive upon such
exercise the “Net Number” of shares of Common Stock determined according to the
following formula (a “Cashless Exercise”):

 

Net Number = (A x B) - (A x C)

B

 

For purposes of the foregoing formula:

 

A= the total number of Warrant Shares with respect to which this Warrant is then
being exercised.

 

B= the average of the Closing Sale Price of the shares of Common Stock (as
reported by Bloomberg) on the five Trading Days immediately preceding the date
of the Exercise Notice.

 

3

--------------------------------------------------------------------------------


 

C= the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.

 

(e)                                  Disputes.  In the case of a dispute as to
the determination of the Exercise Price or the arithmetic calculation of the
Warrant Shares, the Company shall promptly transfer to the Holder the number of
Warrant Shares that are not disputed and resolve such dispute in accordance with
Section 12.

 

(f)                                    (i)                                    
Limitations on Exercises; Beneficial Ownership.  The Company shall not effect
the exercise of this Warrant, and the Holder shall not have the right to
exercise this Warrant, to the extent that after giving effect to such exercise,
such Person (together with such Person’s affiliates) would beneficially own
(directly or indirectly through Warrant Shares or otherwise) in excess of 4.99%
of the shares of Common Stock outstanding immediately after giving effect to
such exercise.  For purposes of the foregoing sentence, the aggregate number of
shares of Common Stock beneficially owned (directly or indirectly through
Warrant Shares or otherwise) by such Person and its affiliates shall include the
number of shares of Common Stock issuable upon exercise of this Warrant with
respect to which the determination of such sentence is being made, but shall
exclude shares of Common Stock which would be issuable upon (i) exercise of the
remaining, unexercised portion of this Warrant beneficially owned by such Person
and its affiliates and (ii) exercise or conversion of the unexercised or
unconverted portion of any other securities of the Company beneficially owned by
such Person and its affiliates (including, without limitation, any convertible
notes or convertible preferred stock or warrants) subject to a limitation on
conversion or exercise analogous to the limitation contained herein.  Except as
set forth in the preceding sentence, for purposes of this subsection, beneficial
ownership shall be calculated in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended.  For purposes of this Warrant, in determining
the number of outstanding shares of Common Stock, the Holder may rely on the
number of outstanding shares of Common Stock as reflected in (1) the Company’s
most recent Form 10-K, Form 10-Q, Current Report on Form 8-K or other public
filing with the Securities and Exchange Commission, as the case may be, (2) a
more recent public announcement by the Company or (3) any other notice by the
Company or the Company’s transfer agent setting forth the number of shares of
Common Stock outstanding.  In any case, the number of outstanding shares of
Common Stock shall be determined after giving effect to the exercise of
securities of the Company, including the Warrants, by the Holder and its
affiliates since the date as of which such number of outstanding shares of
Common Stock was reported.  By written notice to the Company, the Holder may
increase or decrease the Maximum Percentage to any other percentage not in
excess of 9.99% specified in such notice; provided that (i) any such increase
will not be effective until the sixty-first (61st) day after such notice is
delivered to the Company, and (ii) any such increase or decrease will apply only
to the Holder and not to any other holder of Warrants.

 

(ii)                                  Principal Market Regulation.  The Company
shall not be obligated to issue any shares of Common Stock upon exercise of this
Warrant if the issuance of such shares of Common Stock would exceed the
aggregate number of shares of Common Stock which the Company may issue upon
exercise of the Warrants without breaching the Company’s obligations under the
rules or regulations of the Principal Market (the “Exchange Cap”), except that
such limitation shall not apply in the event that the Company (A) obtains the
approval of its

 

4

--------------------------------------------------------------------------------


 

stockholders as required by the applicable rules of the Principal Market for
issuances of Common Stock in excess of such amount or (B) obtains a written
opinion from outside counsel to the Company that such approval is not required,
which opinion shall be reasonably satisfactory to the Required Holders.

 

Notwithstanding anything in this Warrant to the contrary, the Company shall be
entitled to treat the registered holder of this Warrant as such appears in its
records, as the owner of this Warrant for all purposes; provided that such
records are kept current using a reasonably satisfactory and customary method
intended for such purpose.

 

2.                                       ADJUSTMENT OF EXERCISE PRICE AND NUMBER
OF WARRANT SHARES.  The Exercise Price and the number of Warrant Shares shall be
adjusted from time to time as follows:

 

(a)                                  Adjustment upon Subdivision or Combination
of shares of Common Stock.  If the Company at any time on or after the
Subscription Date subdivides (by any stock split, stock dividend,
recapitalization or otherwise) one or more classes of its outstanding shares of
Common Stock into a greater number of shares, the Exercise Price in effect
immediately prior to such subdivision will be proportionately reduced and the
number of Warrant Shares will be proportionately increased.  If the Company at
any time on or after the Subscription Date  combines (by combination, reverse
stock split or otherwise) one or more classes of its outstanding shares of
Common Stock into a smaller number of shares, the Exercise Price in effect
immediately prior to such combination will be proportionately increased and the
number of Warrant Shares will be proportionately decreased.  Any adjustment
under this Section 2(a) shall become effective at the close of business on the
date the subdivision or combination becomes effective.

 

(b)                                 Other Events.  If any event occurs of the
type contemplated by the provisions of this Section 2(b) but not expressly
provided for by such provisions (including, without limitation, the granting of
share appreciation rights, phantom share rights or other rights with equity
features, then the Company’s Board of Directors will make an appropriate
adjustment in the Exercise Price so as to protect the rights of the Holders;
provided that no such adjustment will increase the Exercise Price as otherwise
determined pursuant to this Section 2(b).

 

3.                                       RIGHTS UPON DISTRIBUTION OF ASSETS.  If
the Company shall declare or make any dividend or other distribution of its
assets (or rights to acquire its assets) to Holders of shares of Common Stock,
by way of return of capital or otherwise (including, without limitation, any
distribution of cash, stock or other securities not addressed by Section 2,
property or options not addressed by Section 2 by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction) (a “Distribution”), at any time after the issuance of this
Warrant, then, in each such case:

 

(a)                                  any Exercise Price in effect immediately
prior to the close of business on the record date fixed for the determination of
holders of shares of Common Stock entitled to receive the Distribution shall be
reduced, effective as of the close of business on such record date, to a price
determined by multiplying such Exercise Price by a fraction of which (i) the
numerator shall be the Closing Bid Price of a share of Common Stock on the
trading day

 

5

--------------------------------------------------------------------------------


 

immediately preceding such record date minus the value of the Distribution (as
determined in good faith by the Company’s Board of Directors) applicable to one
share of Common Stock, and (ii) the denominator shall be the Closing Bid Price
of the shares of Common Stock on the trading day immediately preceding such
record date; and

 

(b)                                 the number of Warrant Shares shall be
increased to a number of shares equal to the number of shares of Common Stock
obtainable by the record holder of this Warrant immediately prior to the close
of business on the record date fixed for the determination of holders of shares
of Common Stock entitled to receive the Distribution multiplied by the
reciprocal of the fraction set forth in the immediately preceding paragraph (a);
provided that in the event that the Distribution is of shares of Common Stock
(or common stock) (“Other Shares of Common Stock”) of a company whose common
shares are traded on a national securities exchange or a national automated
quotation system, then the Holder may elect to receive a warrant to purchase
Other Shares of Common Stock in lieu of an increase in the number of Warrant
Shares, the terms of which shall be identical to those of this Warrant, except
that such warrant shall be exercisable into the number of shares of Other Shares
of Common Stock that would have been payable to the Holder pursuant to the
Distribution had the Holder exercised this Warrant immediately prior to such
record date and with an aggregate exercise price equal to the product of the
amount by which the exercise price of this Warrant was decreased with respect to
the Distribution pursuant to the terms of the immediately preceding paragraph
(a) and the number of Warrant Shares calculated in accordance with the first
part of this paragraph (b).

 

4.                                       PURCHASE RIGHTS; FUNDAMENTAL
TRANSACTIONS.

 

(a)                                  Purchase Rights.  In addition to any
adjustments pursuant to Section 2 above, if at any time the Company grants,
issues or sells any Options, Convertible Securities or rights to purchase stock,
warrants, securities or other property pro rata to the record holders of any
class of shares of Common Stock (the “Purchase Rights”), then, upon exercise of
this Warrant, the Holder will be entitled to acquire, upon the terms applicable
to such Purchase Rights, the aggregate Purchase Rights which the Holder could
have acquired if the Holder had held the proportionate number of shares of
Common Stock acquirable upon exercise of this Warrant (without regard to any
limitations on the exercise of this Warrant) immediately before the date on
which a record is taken for the grant, issuance or sale of such Purchase Rights,
or, if no such record is taken, the date as of which the record holders of
shares of Common Stock are to be determined for the grant, issue or sale of such
Purchase Rights.

 

(b)                                 Fundamental Transactions.  If the Company
enters into or is party to a Fundamental Transaction, then the Holder shall have
the right either (A) purchase and receive upon the basis and upon the terms and
conditions herein specified and in lieu of the Warrant Shares immediately
theretofore issuable upon exercise of the Warrant, such shares of stock,
securities or assets (including cash) as would have been issuable or payable
with respect to or in exchange for a number of Warrant Shares equal to the
number of Warrant Shares immediately theretofore issuable upon exercise of the
Warrant, had such Fundamental Transaction not taken place or (B) require the
repurchase of this Warrant for a purchase price, payable in cash within five
(5) business days after such request, equal to the Black Scholes Value of the
remaining unexercised portion of this Warrant on the date of such request.  The
terms of any agreement

 

6

--------------------------------------------------------------------------------


 

pursuant to which a Fundamental Transaction is effected shall include terms
requiring any such successor or surviving entity and Holder to comply with the
provisions of this Section 4(b).  The provisions of this Section shall apply
similarly and equally to successive Fundamental Transactions and shall be
applied without regard to any limitations on the exercise of this Warrant.

 

5.                                       NONCIRCUMVENTION.  The Company hereby
covenants and agrees that the company will not, by amendment of its Articles of
Incorporation, Bylaws or through any reorganization, transfer of assets,
consolidation, merger, scheme of arrangement, dissolution, issue or sale of
securities, or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms of this Warrant, and will at all times in
good faith carry out all the provisions of this Warrant and take all action that
is required hereunder to protect the rights of the holder.  Without limiting the
generality of the foregoing, the Company (i) shall not increase the par value of
any shares of Common Stock receivable upon the exercise of this Warrant above
the Exercise Price then in effect, (ii) shall take all such actions as may be
necessary or appropriate in order that the Company may validly and legally have
the Common Stock fully paid and nonassessable shares of Common Stock transferred
to the Holder upon the exercise of this Warrant, and (iii) shall, so long as any
of the Default Warrants are outstanding, take all action necessary to reserve
and keep available out of its authorized and unissued shares of Common Stock,
solely for the purpose of effecting the exercise of the Default Warrants, 120%
(or such lesser amount limited by the SEC) of the number of shares of Common
Stock as shall from time to time be necessary to effect the exercise of the
Default Warrants then outstanding (without regard to any limitations on
exercise).

 

6.                                       WARRANT HOLDER NOT DEEMED A
STOCKHOLDER.  Except as otherwise specifically provided herein, the Holder,
solely in such person’s capacity as a Holder of this Warrant, shall not be
entitled to vote or receive dividends or be deemed the Holder of share capital
of the Company for any purpose, nor shall anything contained in this Warrant be
construed to confer upon the Holder, solely in such person’s capacity as the
Holder of this Warrant, any of the rights of a shareholder of the Company or any
right to vote, give or withhold consent to any corporate action (whether any
reorganization, issue of stock, reclassification of stock, consolidation,
merger, conveyance or otherwise), receive notice of meetings, receive dividends
or subscription rights, or otherwise, prior to the issuance to the Holder of the
Warrant shares which such person is then entitled to receive upon the due
exercise of this Warrant.  In addition, nothing contained in this Warrant shall
be construed as imposing any liabilities on the Holder to purchase any
securities (upon exercise of this Warrant or otherwise) or as a stockholder of
the Company.  Notwithstanding this Section 6, the Company shall provide the
Holder with copies of the same notices and other information given to the
shareholders of the Company generally, contemporaneously with the giving thereof
to its shareholders.

 

7.                                       REISSUANCE OF WARRANTS.

 

(a)                                  Transfer of Warrant.  If this Warrant is to
be transferred, the Holder shall surrender this Warrant to the Company,
whereupon the Company will forthwith issue and deliver upon the order of the
Holder a new Warrant (in accordance with Section 7(d)), registered as the Holder
may request, representing the right to purchase the number of Warrant Shares
being

 

7

--------------------------------------------------------------------------------


 

transferred by the Holder and, if less then the total number of Warrant Shares
then underlying this Warrant is being transferred, a new Warrant (in accordance
with Section 7(d)) to the Holder representing the right to purchase the number
of Warrant Shares not being transferred.

 

(b)                                 Lost, Stolen or Mutilated Warrant.  Upon
receipt by the Company of evidence reasonably satisfactory to the Company of the
loss, theft, destruction or mutilation of this Warrant, and, in the case of
loss, theft or destruction, of any indemnification undertaking by the Holder to
the Company in customary form and, in the case of mutilation, upon surrender and
cancellation of this Warrant, the Company shall execute and deliver to the
Holder a new Warrant (in accordance with Section 7(d)) representing the right to
purchase the Warrant Shares then underlying this Warrant.

 

(c)                                  Exchangeable for Multiple Warrants.  This
Warrant is exchangeable, upon the surrender hereof by the Holder at the
principal office of the Company, for a new Warrant or Warrants (in accordance
with Section 7(d)) representing in the aggregate the right to purchase the
number of Warrant Shares then underlying this Warrant, and each such new Warrant
will represent the right to purchase such portion of such Warrant Shares as is
designated by the Holder at the time of such surrender; provided, however, that
no Warrants for fractional shares of Common Stock shall be given.

 

(d)                                 Issuance of New Warrants.  Whenever the
Company is required to issue a new Warrant pursuant to the terms of this
Warrant, such new Warrant (i) shall be of like tenor with this Warrant,
(ii) shall represent, as indicated on the face of such new Warrant, the right to
purchase the Warrant Shares then underlying this Warrant (or in the case of a
new Warrant being issued pursuant to Section 7(a) or Section 7(c), the Warrant
Shares designated by the Holder which, when added to the number of shares of
Common Stock underlying the other new Warrants issued in connection with such
issuance, does not exceed the number of Warrant Shares then underlying this
Warrant), (iii) shall have an issuance date, as indicated on the face of such
new Warrant which is the same as the Issuance Date, and (iv) shall have the same
rights and conditions as this Warrant.

 

8.                                       NOTICES.  Whenever notice is required
to be given under this Warrant, unless otherwise provided herein, such notice
shall be given in accordance with Section 9(f) of the Securities Purchase
Agreement.  The Company shall provide the Holder with prompt written notice of
all actions taken pursuant to this Warrant, including in reasonable detail a
description of such action and the reason therefore.  Without limiting the
generality of the foregoing, the Company will give written notice to the Holder 
promptly after any adjustment of the exercise price, setting forth in reasonable
detail, and certifying, the calculation of such adjustment and (ii) at least ten
days prior to the date on which the Company closes its books or takes a record
(a) with respect to any dividend or distribution upon the shares of Common
Stock, (b) with respect to any grants, issuances or sales of any Options,
Convertible Securities or rights to purchase stock, warrants, securities or
other property to Holders of shares of Common Stock or (c) for determining
rights to vote with respect to any Fundamental Transaction, dissolution or
liquidation, provided in each case that such information shall be made known to
the public prior to or in conjunction with such notice being provided to the
Holder.

 

8

--------------------------------------------------------------------------------


 

9.                                       AMENDMENT AND WAIVER.  Except as
otherwise provided herein, the provisions of this Warrant may be amended and the
Company may take any action herein prohibited, or omit to perform any act herein
required to be performed by it, only if the Company has obtained the written
consent of the Required Holders; provided that no such action may increase the
exercise price of any Warrant or decrease the number of shares of stock
obtainable upon exercise of any Warrant without the written consent of the
Holder.  No such amendment shall be effective to the extent that it applies to
fewer than all of the Holders of the Warrants then outstanding.

 

10.                                 SEVERABILITY.  If any provision of this
Warrant or the application thereof becomes or is declared by a court of
competent jurisdiction to be illegal, void or unenforceable, the remainder of
the terms of this Warrant will continue in full force and effect.

 

11.                                 GOVERNING LAW.  This Warrant shall be
governed by and construed and enforced in accordance with, and all questions
concerning the construction, validity, interpretation and performance of this
Warrant shall be governed by, the internal laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or
rule (whether of the State of New York or any other jurisdictions) that would
cause the application of the laws of any jurisdictions other than the State of
New York.

 

12.                                 CONSTRUCTION; HEADINGS.  This Warrant shall
be deemed to be jointly drafted by the Company and all the Buyers and shall not
be construed against any person as the drafter hereof.  The headings of this
Warrant are for convenience of reference and shall not form part of, or affect
the interpretation of, this Warrant.

 

13.                                 DISPUTE RESOLUTION.  In the case of a
dispute as to the determination of the Exercise Price or the arithmetic
calculation of the Warrant Shares, the Company shall submit the disputed
determinations or arithmetic calculations via facsimile within three Business
Days of receipt of the Exercise Notice giving rise to such dispute, as the case
may be, to the Holder.  If the Holder and the Company are unable to agree upon
such determination or calculation of the Exercise Price or the Warrant Shares
within three Business Days of such disputed determination or arithmetic
calculation being submitted to the Holder, then the Company shall, within two
Business Days, submit via facsimile (a) the disputed determination of the
Exercise Price to an independent, reputable investment bank selected by the
Company and approved by the Holder (which approval shall not be unreasonably
withheld)  or (b) the disputed arithmetic calculation of the Warrant Shares to
the Company’s independent, outside accountant.  The Company shall cause, at the
expense of the losing party, the investment bank or the accountant, as the case
may be, to perform the determinations or calculations and notify the Company and
the Holder of the results no later than ten Business Days from the time it
receives the disputed determinations or calculations.  Such investment bank’s or
accountant’s determination or calculation, as the case may be, shall be binding
upon all parties absent demonstrable error.

 

14.                                 REMEDIES, OTHER OBLIGATIONS, BREACHES AND
INJUNCTIVE RELIEF.  The remedies provided in this Warrant shall be cumulative
and in addition to all other remedies available under this Warrant and the other
Transaction Documents, at law or in equity (including a decree of specific
performance and/or other injunctive relief), and nothing herein shall limit the
right of the Holder right to pursue actual damages for any failure by the
Company

 

9

--------------------------------------------------------------------------------


 

to comply with the terms of this Warrant.  The Company acknowledges that a
breach by it of its obligations hereunder will cause irreparable harm to the
Holder and that the remedy at law for any such breach may be inadequate.  The
Company therefore agrees that, in the event of any such breach or threatened
breach, the Holder of this Warrant shall be entitled, in addition to all other
available remedies, to an injunction restraining any breach, without the
necessity of showing economic loss and without any bond or other security being
required.

 

15.                                 TRANSFER.  This Warrant may be offered for
sale, sold, transferred or assigned without the consent of the Company, except
as may otherwise be required by Section 2(f) of the Securities Purchase
Agreement.

 

16.                                 CERTAIN DEFINITIONS.  For purposes of this
Warrant, the following terms shall have the following meanings:

 

(a)                                  “Black-Scholes Value” means the value of
this Warrant based on the Black-Scholes Option Pricing Model obtained from the
“OV” function on Bloomberg determined as of the day immediately following the
public announcement of the applicable Fundamental Transaction and reflecting
(i) a risk-free interest rate corresponding to the U.S. Treasury rate for a
period equal to the remaining term of this Warrant as of such date of request
and (ii) an expected volatility equal to the greater of 60% and the 100-day
volatility obtained from the HVT function on Bloomberg.

 

(b)                                 “Bloomberg” means Bloomberg Financial
Markets.

 

(c)                                  “Business Day” means any day other than
Saturday, Sunday or other day on which commercial banks in The City of New York
are authorized or required by law to remain closed.

 

(d)                                 “Closing Bid Price” and “Closing Sale Price”
means, for any security as of any date, the last closing bid price and last
closing trade price, respectively, for such security on the Principal Market, as
reported by Bloomberg, or, if the Principal Market begins to operate on an
extended hours basis and does not designate the closing bid price or the closing
trade price, as the case may be, then the last bid price or last trade price,
respectively, of such security prior to 5:00 p.m., New York time, as reported by
Bloomberg, or, if the Principal Market is not the principal securities exchange
or trading market for such security, the last closing bid price or last trade
price, respectively, of such security on the principal securities exchange or
trading market where such security is listed or traded as reported by Bloomberg,
or if the foregoing do not apply, the last closing bid price or last trade
price, respectively, of such security in the over-the-counter market on the
electronic bulletin board for such security as reported by Bloomberg, or, if no
closing bid price or last trade price, respectively, is reported for such
security by Bloomberg, the average of the bid prices, or the ask prices,
respectively, of any market makers for such security as reported in the “pink
sheets” by Pink Sheets LLC (formerly the National Quotation Bureau, Inc.).  If
the Closing Bid Price or the Closing Sale Price cannot be calculated for a
security on a particular date on any of the foregoing bases, the Closing Bid
Price or the Closing Sale Price, as the case may be, of such security on such
date shall be the fair market value as mutually determined by the Company and
the Holder.  If the Company and the Holder are unable to agree upon the fair
market value of such security, then such dispute shall be resolved pursuant

 

10

--------------------------------------------------------------------------------


 

to Section 12.  All such determinations to be appropriately adjusted for any
stock dividend, stock split, stock combination or other similar transaction
during the applicable calculation period.

 

(e)                                  “Common Stock” means (i) the Company’s
shares of Common Stock, $0.01 par value per share, and (ii) any share capital
into which such Common Stock shall have been changed or any share capital
resulting from a reclassification of such Common Stock.

 

(f)                                    “Convertible Securities” means any stock
or securities (other than Options) directly or indirectly convertible into or
exercisable or exchangeable at the option of the holder thereof for shares of
Common Stock.

 

(g)                                 “Expiration Date” means the date five
(5) years after the Issuance Date or, if such date falls on a day other than a
Business Day or on which trading does not take place on the Principal Market (a
“Holiday”), the next date that is not a Holiday.

 

(h)                                 “Fundamental Transaction” means that (i) the
Company shall, directly or indirectly, in one or more related transactions,
(A) consolidate or merge with or into (whether or not the Company is the
surviving corporation) another Person, or (B) sell, assign, transfer, convey or
otherwise dispose of all or substantially all of the properties or assets of the
Company to another Person, or (C) allow another Person to make a purchase,
tender or exchange offer that is accepted by such number of holders of
outstanding shares of Common Stock resulting in such Person (together with any
affiliates of such Person) holding more than the 50% of the outstanding Common
Stock of the Company following such purchase, tender or exchange offer, or
(D) consummate a stock purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with another Person resulting in such other Person
(together with any affiliates of such person) holding more than the 50% of the
outstanding Common Stock of the Company following such stock purchase agreement
or other business combination, or (E) reorganize, recapitalize or reclassify its
Common Stock or (ii) any “person” or “group” (as these terms are used for
purposes of Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended) is or shall become the “beneficial owner” (as defined in Rule 13d-3
under the Securities Exchange Act of 1934, as amended), directly or indirectly,
of 50% of the issued and outstanding Common Stock or the aggregate ordinary
voting power represented by issued and outstanding Common Stock other than
current stockholders of the Company.

 

(i)                                     “Options” means any rights, warrants or
options to subscribe for or purchase shares of Common Stock or Convertible
Securities.

 

(j)                                     “Person” means an individual, a limited
liability company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization, any other entity and a government or any department
or agency thereof.

 

(k)                                  “Principal Market” means the principal
national securities exchange or the NASD OTC Bulletin Board upon which the
Company’s Common Stock is then listed or traded.

 

11

--------------------------------------------------------------------------------


 

(l)                                     “Registration Rights Agreement” means
that certain registration rights agreement by and among the Company and the
Buyers.

 

(m)                               “Required Holders” means the holders of the
Warrants representing at least a majority of shares of Common Stock underlying
the Warrants then outstanding.

 

[Signature Page Follows]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the Issuance Date set out above.

 

 

 

STARVOX COMMUNICATIONS, INC.

 

 

 

 

 

 

By:

   /s/ T.E. Rowley

 

Name:

 Thomas E. Rowley

 

Title:

Chief Executive Officer

 

 

[Signature Page to Warrant—DKR]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

EXERCISE NOTICE

 

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS
WARRANT TO PURCHASE COMMON STOCK

 

STARVOX COMMUNICATIONS, INC.

 

The undersigned holder hereby exercises the right to purchase
                                   of the shares of Common Stock (“Warrant
Shares”) of StarVox Communications, Inc., a Delaware corporation formerly known
as U.S. Wireless Data, Inc. (the “Company”), evidenced by the attached Warrant
to Purchase Common Stock (the “Warrant”).  Capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the Warrant.

 

1.                                       Form of Exercise Price.  The Holder
intends that payment of the Exercise Price shall be made as:

 

                                                                                                                                               
a “Cash Exercise” with respect to                                    Warrant
Shares; and/or

 

                                                                                                                                               
a “Cashless Exercise” with respect to                                Warrant
Shares; and/or

 

2.                                       Notwithstanding anything to the
contrary contained herein, this Exercise Notice shall constitute a
representation by the Holder of the Warrant submitting this Exercise Notice
that, after giving effect to the exercise provided for in this Exercise Notice,
such Holder (together with its affiliates) will not have beneficial ownership
(together with the beneficial ownership of such Person’s affiliates) of a number
of shares of Common Stock which exceeds the maximum percentage of the total
outstanding shares of Common Stock as determined pursuant to the provisions of
Section 1(f)(i) of the Warrant.

 

3.                                       Payment of Exercise Price.  In the
event that the holder has elected a Cash Exercise with respect to some or all of
the Warrant Shares to be transferred pursuant hereto, the holder shall pay the
Aggregate Exercise Price in the sum of $                                      
to the Company in accordance with the terms of the Warrant.

 

4.                                       Delivery of Warrant Shares.  The
Company shall deliver to the holder                      Warrant Shares in
accordance with the terms of the Warrant.

 

Date:                                    ,

 

 

 

Name of Registered Holder

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------